Citation Nr: 1820168	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-30 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for frontal lobe seizures, to include as secondary to service connected hearing loss and service connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma denying the claim for entitlement to service connection for frontal lobe seizures.
The Veteran filed a notice of disagreement in September 2013.  A statement of case (SOC) was issued in July 2014.

A Board hearing was held in October 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).
The Veteran contends that he is entitled to service for frontal lobe seizures including as secondary to the service-connected hearing loss and service-connected tinnitus.

The Veteran states that he has been treated for the claimed disability and has received psychiatric care at the following facilities: Jack C. Montgomery East from October 1983 through the present; and Tulsa VA Behavioral Medicine Clinic from October 1983 through the present.  It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at the Tulsa Outpatient Clinic in May 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).
Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2017).  The record shows that the Veteran failed to report to a scheduled June 2014 VA examination, and that examination was, accordingly, cancelled.

At his hearing, the Veteran stated he may have missed his scheduled VA examination due to having to attend to his wife's medical needs at the time.  In order to afford the Veteran every benefit of the doubt in this case, the Board finds that good cause has been shown, and that the Veteran may be afforded a VA examination in order to determine the nature and cause of his claimed frontal lobe seizures. 

As the Veteran is being scheduled for a new VA examination, he is advised that the duty to assist is not always a one-way street.  Should he fail to attend his VA examination without good cause, his service connection claim will be considered based on the evidence of record.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the record complete clinical records of all evaluations and/or treatment the Veteran has received for frontal lobe seizures at the Eastern Oklahoma VA Health Care System since October 1983.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.

2. After instruction (1) is completed, to the extent possible, the AOJ should arrange for a VA examination of the Veteran to determine the nature and cause of his claimed seizure disorder.

The entire record, to include a complete copy of the REMAND, must be made available to the examiner in conjunction with the examination.  All indicated tests and studies (to include MRIs, if deemed warranted by the examiner) should be accomplished, and all clinical findings should be reported in detail.  The examiner should respond to the following:

a.  Please identify (by diagnosis) each neurological disorder, to include frontal lobe seizures, found/shown by the record.

b.  Please identify the likely cause for each neurological disorder, to include frontal lobe seizures, diagnosed.  Specifically, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder began in (or is otherwise related to) the Veteran's military service?

c.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder was caused by the Veteran's service-connected (1) hearing loss, and/or (2) tinnitus?

d.  Is it at least as likely as not (50 percent or greater probability) that any such disorder has permanently progressed at an abnormally high rate due to, or as the result of the Veteran's service-connected (1) hearing loss, and/or (2) tinnitus?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably make clear the medical guidance in the study of this case.

3.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and re-adjudicate the claims.  If the benefits sought remain denied, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and allow them an opportunity to respond thereto.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




